July 14, 1908. The opinion of the Court was delivered by
The plaintiffs filed a claim against defendant for one dollar damage to a chair broken by defendant in transporting it from Augusta, Ga., to Graniteville, S.C. The claim not having been paid within ninety days, the plaintiffs sued, and recovered judgment in the court of Magistrate D.H. Turner for the amount of the claim and fifty dollars, the statutory penalty. The judgment of the magistrate was affirmed by the Court of Common Pleas.
The first and second exceptions, relating to the constitutionality of the penalty statute, were abandoned. The clears *Page 556 
and excellent report of the magistrate shows the other grounds of appeal are without merit.
In the third, fourth and fifth exceptions, the defendant complains that the decision of the magistrate as to the amount of the damage to the chair, and as to the agency of the person with whom the claim was filed, was opposed to the overwhelming preponderance of the testimony. By implication the defendant admits in these exceptions that there was some evidence to sustain the finding of the magistrate on these points. On this evidence, the Circuit Court having sustained the magistrate's findings of fact, this Court cannot review them.
The sixth exception, complaining of the exclusion of this question, "Was there any other agent than Mr. A.J. Jones at Graniteville on December 15, 1906?" has no foundation. The record shows the answer to the question was admitted.
The seventh exception assigns error in the granting of the motion to strike out the testimony of one Tilley. This witness testified he repaired furniture, and in his opinion the cost of mending the chair would be seventy-five cents instead of one dollar, as the witnesses for plaintiffs had testified it actually was. But he admitted he had never seen the chair and did not know what kind it was. His testimony was, therefore, of no substantial value, and it could not have had any effect on the conclusion of the magistrate. But in addition to this, the magistrate in his report says, even taking Tilley's evidence into consideration, the great preponderance was on the side of the plaintiffs.
The judgment of this Court is that the judgment of the Circuit Court be affirmed. *Page 557